Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 10/31/2018.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (Pub.No.: 2005/0105712 A1). 

Regarding claims 1 and 13, Williams teaches a system and method of customer relationship management (“CRM”) implemented in a computer system (reads on desktop operates in non-integrated CRM environment and runs as a separate process on agent’s desktop connected to the CTI and CS server [0138]), comprising: 



inferring, by an inference engine from the parsed triples according to inference rules specific to the event type, inferred triples (reads on customer input recognized by the speech engine (e.g., recognized input), see [0269]).

Regarding claims 2 and 14, Williams teaches joining the parsed triples to triples of an event- related subgraph of an enterprise knowledge graph of the computer system; and inferring further comprises inferring, by an inference engine from the joined triples according to inference rules specific to the event type, inferred triples (reads on the actions the agent can perform in this panel such as,  Search KB 228 (to modify a query and search the knowledge base for answers), Respond 230 (to instruct the software agent as to respond to the customer with the selected answer, see [0322], Fig. 14)).

Regarding claims 3 and 15, Williams teaches wherein words of a CRM event further comprise words from a conversation between a tele-agent and a customer representative that are recognized by a natural language processing speech recognition ("NLP-SR") engine into words of digitized speech (reads on concept recognition engine 74 (shown in FIG. 5) used in some implementations of the system is an advanced natural! language processing technology that provides a robust, language independent 

Regarding claims 4 and 16, Williams teaches wherein words of a CRM event further comprise a word from a text box widget of a CRM dashboard implemented in a graphical user interface of the computer system (reads on the scenario of after the application developer approves the clusters (e.g., using a graphical user interface to the software tool), the application developer commands the software tool to generate a set of classifiers based on the conceptual! features of the utterances in the approved clusters (i.e., the training data), see [0234)).

Regarding claims 5 and 17, Williams teaches wherein words of a CRM event further comprise a word designated as an element of a parsed triple through a widget of a CRM dashboard implemented in a graphical user interface of the computer system (reads on a software search engine is used to search for words from a dictionary that might be constructed from these phonemes. The speech recognition portion of the system guides this search by knowledge of the probable context of the communication, see [0140]).

Regarding claims 6 and 18, Williams teaches wherein CRM events comprise activities that generate digitized words for parsing into triples that can be included in an enterprise knowledge graph (reads on selecting learning opportunities for an automated response system associated with a contact center that includes receiving digital representations of conversations at least some of which comprise a series of communications (e.g., utterances, text messages, etc.) between a person and an agent (e.g., a human agent or software agent) associated with a contact center and selecting a communication as a learning opportunity if one or more selection criteria are satisfied, see [(0021)).

Regarding claim 7, Williams teaches wherein CRM events comprise activities that generate digital representations of new customers, new customer representatives, and new call notes (reads on initiating conversations may be from a member of a first party type (e.g., an agent at a customer service center) and the responsive conversations may be from a member of a second party type (@.g., a customer contacting a customer service center). The method may also include receiving a set of conversations at least some of which include an initiating communication and an associated responsive communication, see [0035)).

Regarding claim 8, Williams teaches storing a parsed triple in an enterprise knowledge graph of the computer system (reads on the system accumulates all the conversation state transition sequences into a single graph so that the initial state may transition to any of the conversations, see [0058)).

Regarding claims 9 and 19, Williams teaches storing an inferred triple in an enterprise knowledge graph of the computer system (see an example of a compressed state transition graph is shown in FIG. 1A. In some implementations, all the information in this knowledge base is stored
using a well-defined XML grammar, see [0058], Fig. 1A).

Regarding claims 10 and 20, Williams teaches determining whether the parsed triples and the inferred triples are already asserted in an enterprise knowledge graph of the computer system; and storing in the enterprise knowledge graph only those parsed triples and inferred triples that are not already in the enterprise knowledge graph (In FIG. 17, a learning server 450 implements a run-time learning process. In this implementation, the learning server includes a log streamer 456, learning 

Regarding claim 11, Williams teaches wherein the description logic is a member of a family of formal knowledge representation languages in which a query of the logic is decidable (reads on conversation server 30's internal architecture which is shown in FIG. 5. The conversation server 30 has a core set of four tiers that support the logic of the system application. These tiers are the four tiers that are traditionally found in web application servers. They are presentation 40, workflow 42, business 44, and integration 46, see [0074], Fig. 5).

Regarding claims 12, Williams teaches wherein the computer system comprises an enterprise knowledge graph composed of triples of the description logic comprising all CRM-related knowledge that is available to a tele-agent through the computer system (reads on the system is a multi-channel conversational application. Within the conversation server 30, sets of automated software agents execute the system application. By multi-channel, we mean, for example, that the software agents can interact with callers over multiple channels of interaction: telephones, web, Instant Messaging, and email, see [0071], Fig. 4).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.



/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652